DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 20-37 are pending in the instant application. Claims 1, 20, 23, 29-32 and 35 are elected in response to the Restriction requirement dated 09/23/2021 and claims 21-22, 24-28, 33-34, and 36-37 are withdrawn. Claims 2-19 are canceled

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 20, 23, 29-32 and 35 in the reply filed on 11/23/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15268474, filed on 09/16/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 and 03/11/2022 are being considered by the examiner.

Claim 1, 20, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2014/0133715 A1, hereinafter Ballard) in view of Cok (US 20080165267 A1).

Regarding Claim 1, Ballard teaches an electronic device (see Figs. 1-2), comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction (see annotated Figs 1-2, casing 102. The first surface corresponds to the top surface of the casing 102 while the second surface corresponds to the bottom surface of the casing 102), and comprising a transparent substrate forming at least a portion of the first surface (see Figs 1-3, touch screen 104, glass plate 304); 

    PNG
    media_image1.png
    784
    1018
    media_image1.png
    Greyscale

see Figs. 1-3, touchscreen 104, glass plate 304, backlight 306, and para. [0031]. The touchscreen 104 may include a glass plate 304 and one or more display layers (not shown) and/or touch-sensitive layers (not shown) A backlight unit 306 may be disposed beneath the touchscreen 104. The third surface of the display corresponds to the top surface of the touch screen, while the fourth surface of the display corresponds to the bottom surface of the touch screen); 
an image sensor configured to detect an external light passing through the transparent substrate and the display, wherein the image sensor is disposed under the fourth surface of the display and between the fourth surface of the display and the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. Unconventional passages and/or apertures may be provided in the backlight unit to allow for placement and/or light paths to a camera/scanner module 314. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. Therefore the camera is disposed between the bottom surface of the touch screen 104 and the bottom surface of the casing 102).
Ballard does not explicitly teach a protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective 
However, Cok teaches a protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. That light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images. Capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk. Additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display. To counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components), wherein a hole is formed in which at least a portion of the protective layer is removed (see Figs. 14a-15, para. [0072], para. [0077]-[0078], para. [0082]. With respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40.The baffles 64 are only be need in proximity to apertures A (semitransparent pixels 9)); and the image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41).
Ballard and Cok related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).

Regarding Claim 20, Ballard and Cok teach the electronic device of claim 1.
Cok further teaches wherein a fifth surface of the image sensor facing the fourth surface of the display is disposed inside the hole formed in the protective layer (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a top side (fifth surface) disposed inside the hole facing the bottom surface of the display), and a sixth surface of the image sensor facing the second surface of the housing is disposed outside the hole (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a bottom side (fifth surface) disposed outside the hole. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components, thereby the image capture device 40 will face the second surface of the external housing).
Ballard and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).

    PNG
    media_image2.png
    558
    754
    media_image2.png
    Greyscale

Regarding Claim 23, Ballard and Cok teach the electronic device of claim 1. 
see annotated Fig. 1 below, first area); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, when viewed from the top of the transparent substrate (see annotated Fig. 1 below, second area).

    PNG
    media_image3.png
    517
    592
    media_image3.png
    Greyscale

Regarding Claim 30, Ballard and Cok teach the electronic device of claim 1.
Ballard further teaches wherein the image sensor is disposed between a substantially central portion of the fourth surface of the display and a substantially see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. As depicted in annotated figures 1-2. The camera 128 is disposed in a substantial central portion of the display/touch screen and substantially the central portion of the housing/casing. The third surface of the display corresponds to the top surface of the touch screen, the fourth surface of the display corresponds to the bottom surface of the touch screen and the second surface of the housing corresponds to the bottom surface of the casing).

    PNG
    media_image4.png
    481
    790
    media_image4.png
    Greyscale



Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2014/0133715 A1) in view of Cok (US 20080165267 A1), further in view of Smith et al. (US 20120257004 A1, hereinafter Smith)

Regarding Claim 29, Ballard and Cok tech the electronic device of claim 1.
Ballard and Cok do not explicitly teach a shutter, wherein: the shutter has an open position and a closed position, the shutter has a color that is the same as a color of the protective layer, the shutter is disposed between the fourth surface of the display and the image sensor, and the shutter is configured to substantially cover the image sensor in the closed position.
However, Smith teaches a shutter (see para. [0008]. The camera can be operated to capture or not capture images by opening and closing its shutter), wherein: the shutter has an open position and a closed position (see Figs. 4-5B, para. [0021], and para. [0025]. Camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings. The camera's 204 shutter can be closed so that it does not capture any image, the shutter is disposed between the fourth surface of the display and the image sensor (see Fig. 4, para. [0021]-[0025]. FIG. 4 shows an example of a videoconferencing unit 200 where the camera can be placed behind the display device. Camera 204 can be placed on the side of the display device 202 that is opposite to the side facing the near end participant 105. The display device 202 can be capable of achieving a state in which it does not display a frame to the participant 105 and allows light from the participant's side of the display device 202 to be passed through to the camera side of the display device 202. During this state, camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings), and the shutter is configured to substantially cover the image sensor in the closed position (see Figs. 4-5B, para. [0021], and para. [0025].In FIG. 5A, the display device 202 can be in a display state and display an image of the far end participant (indicated by shading). In this state, the camera 204 can have its shutter closed so that the camera does not capture the imaged).
Smith further discloses that “the camera 204 can be coated with the non-reflective coating and color to further reduce its perceptibility. The camera 204 can be placed close behind the screen to allow a wide view of the local participant 105 and his/her surroundings” (see para. [0023]).
Ballard, Cok and Smith are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with Simith’s teaching of providing a shutter that opens and closes, since it would have allowed light  to reach the image sensor during the image capturing mode while blocking light when the image sensor is not being used, thus protecting the image sensor. 
Ballard, Cok and Smith do not explicitly teach the shutter has a color that is the same as a color of the protective layer. 
However one of ordinary skill in the art, before the effective filling date of the claim invention would have recognized the obviousness of providing the shutter with a color that is the same as a color of the protective layer, since it would have improved the display device by aiding in reducing the camera perceptibility.

Claim 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2014/0133715 A1) in view of Cok (US 20080165267 A1), further in view of Son et al. (US 20130182062 A1, hereinafter Son).

Regarding Claim 31, Ballard and Cok teach the electronic device of claim 1.
Ballard further teaches the display has a central long axis and a central short axis (see annotated figure 2 below, central long axis and central short axis of touch screen 104), the housing has a central long axis and a central short axis (see annotated figure 2 below, central long axis and central short axis of casing 102), and the image sensor is disposed under the fourth surface of the display and between the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. Therefore the camera is disposed between the bottom surface of the touch screen 104 and the bottom surface of the casing 102).

    PNG
    media_image5.png
    481
    832
    media_image5.png
    Greyscale

Ballard and Cok do not explicitly teach the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing.
However, Son teaches the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).

    PNG
    media_image6.png
    474
    612
    media_image6.png
    Greyscale

Ballard, Cok and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with Son’s teachings, since it would have been obvious to try from different positions known in the art that would have yield the same predictable results. In addition, it would have improved capturing the user in front of the display, since the user’s glance is naturally directed toward the center of the display, therefore it would appear that the user is looking ahead in the captured image. Moreover, it would have enable the user to monitor his or her glance or expression at the moment an image of the mobile terminal user is captured while the user's glance appears to be directed to the front camera (Son para. [0012].

Regarding Claim 32, Ballard teaches an electronic device (see Figs. 1-2), comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction (see annotated Figs 1-2, casing 102. The first surface corresponds to the top surface of the casing 102 while the second surface corresponds to the bottom surface of the casing 102), and a transparent substrate forming at least a portion of the first surface (see Figs 1-3, touch screen 104, glass plate 304); 
a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction (see Figs. 1-3, touchscreen 104, glass plate 304, backlight 306, and para. [0031]. The touchscreen 104 may include a glass plate 304 and one or more display layers (not shown) and/or touch-sensitive layers (not shown) A backlight unit 306 may be disposed beneath the touchscreen 104. The third surface of the display corresponds to the top surface of the touch screen, while the fourth surface of the display corresponds to the bottom surface of the touch screen); and 


    PNG
    media_image1.png
    784
    1018
    media_image1.png
    Greyscale

an image sensor configured to detect an external light passing through the transparent substrate, the display, wherein the image sensor is disposed between the fourth surface of the display and between the fourth surface of the display and the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. Unconventional passages and/or apertures may be provided in the backlight unit to allow for placement and/or light paths to a camera/scanner module 314. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. Therefore the camera is disposed between the bottom surface of the touch screen 104 and the bottom surface of the casing 102).


    PNG
    media_image5.png
    481
    832
    media_image5.png
    Greyscale

Ballard does not explicitly teach a protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed; the image sensor configured to detect an external light passing through the hole formed in the protective layer, and wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However, Cok teaches a protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. That light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images. Capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk. Additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display. To counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components), wherein a hole is formed in which at least a portion of the protective layer is removed (see Figs. 14a-15, para. [0072], para. [0077]-[0078], para. [0082]. With respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40.The baffles 64 are only be need in proximity to apertures A (semitransparent pixels 9)); and the image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41). 
    PNG
    media_image2.png
    558
    754
    media_image2.png
    Greyscale

Ballard and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard with Cok’s teachings, since it 
Ballard and Cok do not explicitly teach wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However, Son teaches wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
 (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).

    PNG
    media_image7.png
    474
    612
    media_image7.png
    Greyscale



Regarding Claim 35, Ballard, Cok and Son teach the electronic device of claim 32.
Ballard further teaches wherein the display comprises: a first area comprising at least a portion of the display that is not overlapped with the image sensor, when viewed from a top of the transparent substrate (see annotated Fig. 1 below, first area); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, when viewed from the top of the transparent substrate (see annotated Fig. 1 below, second area).

    PNG
    media_image3.png
    517
    592
    media_image3.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1).

App. 16947924
U.S. Patent No. US 10754455 B2
Claim 1, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and comprising a transparent substrate forming at least a portion of the first surface; 


a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction; 



an image sensor configured to detect an external light passing through the transparent substrate, the display, and the hole formed in the protective layer, wherein the image sensor is disposed under the fourth surface of the display and between the fourth surface of the display and the second surface of the housing.

























Claim 23, the electronic device of claim 1, wherein the display comprises: 
a first area comprising at least a portion of the display that is not overlapped with 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, when viewed from the top of the transparent substrate.
Claim 1, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to the first direction and comprising a transparent substrate forming at least a portion of the first surface; 


a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction; 



a sensor configured to receive external light passing through at least a part of the transparent substrate and the display and to be disposed between at least a portion of the fourth surface of the display and at least a portion of the second surface of the housing; 



an electrical structure disposed between the sensor and at least a portion of the second surface of the housing; and a control circuit electrically connected to the electrical structure, wherein the control circuit is configured to detect an electrical 

Claim 8, the electronic device of claim 1, wherein the display comprises: 
a first area comprising at least a portion that is not overlapped with the sensor, 
 a second area comprising at least a different portion that is overlapped with the sensor, when viewing from the top of the transparent substrate.


Claim 1 of U.S. Patent No. US 10754455 B2 do not explicitly teach that the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer.
However Cok teaches the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41).


Regarding Claim 20, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
Cok further teaches wherein a fifth surface of the image sensor facing the fourth surface of the display is disposed inside the hole formed in the protective layer (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a top side (fifth surface) disposed inside the hole facing the bottom surface of the display), and a sixth surface of the image sensor facing the second surface of the housing is disposed outside the hole (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a bottom side (fifth surface) disposed outside the hole. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components, thereby the image capture device 40 will face the second surface of the external housing).

    PNG
    media_image2.png
    558
    754
    media_image2.png
    Greyscale

U.S. Patent No. US 10754455 B2 and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).


Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1) further in view of in view of Smith (US 20120257004 A1).

Regarding Claim 29, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
The claims in U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach a shutter, wherein: the shutter has an open position and a closed position, the shutter has a color that is the same as a color of the protective layer, the shutter is disposed between the fourth surface of the display and the image sensor, and the shutter is configured to substantially cover the image sensor in the closed position.
However, Smith teaches a shutter (see para. [0008]. The camera can be operated to capture or not capture images by opening and closing its shutter), wherein: the shutter has an open position and a closed position (see Figs. 4-5B, para. [0021], and para. [0025]. Camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings. The camera's 204 shutter can be closed so that it does not capture any image, the shutter is disposed between the fourth surface of the display and the image sensor (see Fig. 4, para. [0021]-[0025]. FIG. 4 shows an example of a videoconferencing unit 200 where the camera can be placed behind the display device. Camera 204 can be placed on the side of the display device 202 that is opposite to the side facing the near end participant 105. The display device 202 can be capable of achieving a state in which it does not display a frame to the participant 105 and allows light from the participant's side of the display device 202 to be passed through to the camera side of the display device 202. During this state, camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings), and the shutter is configured to substantially cover the image sensor in the closed position (see Figs. 4-5B, para. [0021], and para. [0025].In FIG. 5A, the display device 202 can be in a display state and display an image of the far end participant (indicated by shading). In this state, the camera 204 can have its shutter closed so that the camera does not capture the imaged).
Smith further discloses that “the camera 204 can be coated with the non-reflective coating and color to further reduce its perceptibility. The camera 204 can be placed close behind the screen to allow a wide view of the local participant 105 and his/her surroundings” (see para. [0023]).
U.S. Patent No. US 10754455 B2, Cok and Smith are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Simith’s teaching of providing a shutter that opens and closes, since it would have allowed light  to reach the image sensor during the image capturing mode while blocking light when the image sensor is not being used. 
The claims in U.S. Patent No. US 10754455 B2, Cok and Smith do not explicitly teach the shutter has a color that is the same as a color of the protective layer. 
However one of ordinary skill in the art, before the effective filling date of the claim invention would have recognized the obviousness of  providing the shutter to have .

Claims 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1), further in view of Ballard (US 2014/0133715 A1).

Regarding Claim 30, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach wherein the image sensor is disposed between a substantially central portion of the fourth surface of the display and a substantially central portion of the second surface of the housing
However, Ballard teaches wherein the image sensor is disposed between a substantially central portion of the fourth surface of the display and a substantially central portion of the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. As depicted in annotated figures 1-2. The camera 128 is disposed in a substantial central portion of the display/touch screen and substantially the central portion of the housing/casing. The third surface of the display corresponds to the top surface of the touch screen, the fourth surface of the display corresponds to the bottom surface of the touch screen and the second surface of the housing corresponds to the bottom surface of the casing).

    PNG
    media_image4.png
    481
    790
    media_image4.png
    Greyscale


U.S. Patent No. US 10754455 B2, Cok and Ballard are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Ballard’s teachings of proving an image sensor to detect the light at substantially the central portion of the display and housing, since it would have been obvious to try from different positions known in the art in which the image sensor can be placed that would have yield the same predictable result of detecting external light passing through the transparent substrate and the display.

Claims 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1), further in view of Son (US 20130182062 A1).

Regarding Claim 31, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
The claims in U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach the display has a central long axis and a central short axis, the housing has a central long axis and a central short axis, and the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing.
However, Son teaches the display has a central long axis and a central short axis (see annotated Fig. 1 below), the housing has a central long axis and a central short axis (see annotated Fig 1 below), and  the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).

    PNG
    media_image7.png
    474
    612
    media_image7.png
    Greyscale

U.S. Patent No. US 10754455 B2, Cok, and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Son’s teachings, since it would have been obvious to try from different positions known in the art that would have yield the same predictable results. In addition, it would have improved capturing the user in front of the display, since the user’s glance is naturally directed toward the center of the display, therefore it would appear that the user is looking ahead in the captured image. Moreover, it would have enable the user to monitor his or her glance or expression at the moment an image of the mobile terminal user is captured while the user's glance appears to be directed to the front camera (Son para. [0012]).

Claims 32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, respectively, of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1), further in view of Son (US 20130182062 A1)..

App. 16947924
U.S. Patent No. US 10754455 B2
Claim 32, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and a transparent substrate forming at least a portion of the first surface; 


a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction; 



an image sensor configured to detect an external light passing through the transparent substrate, the display, and the hole formed in the protective layer, wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
























Regarding Claim 35, the electronic device of claim 32, wherein the display comprises: 
a first area comprising at least a portion of the display that is not overlapped with 

a second area comprising at least a different portion of the display that is overlapped with the image sensor , when viewed from the top of the transparent substrate.

Claim 1, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to the first direction and comprising a transparent substrate forming at least a portion of the first surface; 

a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction; 



a sensor configured to receive external light passing through at least a part of the transparent substrate and the display and to be disposed between at least a portion of the fourth surface of the display and at least a portion of the second surface of the housing; 



an electrical structure disposed between the sensor and at least a portion of the second surface of the housing; and a control circuit electrically connected to the electrical structure, wherein the control circuit is configured to detect an electrical 

Claim 8, the electronic device of claim 1, wherein the display comprises: 

a first area comprising at least a portion that is not overlapped with the sensor, 
 
a second area comprising at least a different portion that is overlapped with the sensor, when viewing from the top of the transparent substrate.


Claim 1 of U.S. Patent No. US 10754455 B2 do not explicitly teach that the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer, and the image sensor is disposed between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However Cok teaches the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41).
The claims in U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach and the image sensor is disposed between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However, Son teaches the image sensor is disposed between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).
 
    PNG
    media_image7.png
    474
    612
    media_image7.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/           Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                         3/14/2022B